Exhibit 10.53

Execution Copy

NEW YORK STOCK EXCHANGE AND SUBSIDIARY COMPANIES

SUPPLEMENTAL EXECUTIVE SAVINGS PLAN

(Formerly, the New York Stock Exchange, Inc.

Supplemental Executive Savings Plan)

Amended and Restated

Effective as of January 1, 2008



--------------------------------------------------------------------------------

New York Stock Exchange and Subsidiary Companies

Supplemental Executive Savings Plan

(Formerly, the New York Stock Exchange, Inc.

Supplemental Executive Savings Plan)

 

1. Introduction.

(a) Background; Purpose of Plan. The New York Stock Exchange, Inc. Supplemental
Executive Savings Plan (“Plan”) was adopted effective as of September 7, 1989 in
order to provide deferred compensation to a select group of management or highly
compensated employees. The Plan was subsequently amended and restated effective
as of August 1, 1997 to form three (3) separate plans (Plans A, B and C) that
were encompassed within the same plan document. The Plan was amended and
restated effective as of January 1, 2005 to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). The Plan was
subsequently amended effective January 1, 2007 to provide for a unified, single
plan structure going forward.

The Plan, as set forth herein, is amended and restated effective as of
January 1, 2008, in order to reflect the merger of the Securities Industry
Automation Corporation Supplemental Executive Savings Plan (“SIAC SESP”) with
and into the Plan effective as of such date. In addition, effective as of
January 1, 2008, the Plan has been re-named to be the “New York Stock Exchange
and Subsidiary Companies Supplemental Executive Savings Plan.” The benefits of
any participant in the SIAC SESP who does not perform an “Hour of Service,” as
defined in the New York Stock Exchange and Subsidiary Companies Employee Savings
Plan, on or after January 1, 2008 shall be governed by the provisions of the
SIAC SESP which covered such participant and was in effect on the date that the
participant terminated employment. The accounts of individuals who were
participants in the SIAC SESP on December 31, 2007 will be transferred to the
Plan effective as of January 1, 2008 as part of the plan merger. These accounts
will be maintained under the Plan in accordance with the terms and provisions
set forth herein.

The purpose of the Plan continues to be to provide deferred compensation to a
select group of management or highly compensated employees of NYSE Group, Inc.
and subsidiaries that have adopted the Plan.

(b) Section 409A of the Code. As indicated above, the Plan was amended and
restated effective as of January 1, 2005, to comply with Section 409A of the
Code. As part of the restatement, the Plan was bifurcated into grandfathered and
non-grandfathered component plans. Deferrals made prior to January 1, 2005 and
earnings thereon are grandfathered for purposes of Section 409A of the Code and
governed by the terms and conditions of the Plan in effect prior to the
January 1, 2005 restatement, which is referred to as the “Grandfathered Plan.”
Deferrals made on and after January 1, 2005 and earnings thereon are not
grandfathered for purposes of Section 409A of the Code and are governed by the
terms and conditions of the Plan as amended and restated effective as of
January 1, 2005 and as may be amended thereafter. Recordkeeping for the
Grandfathered Plan and the Plan is done separately.



--------------------------------------------------------------------------------

This Plan is intended to comply with the applicable requirements of Section 409A
of the Code and shall be limited, construed and interpreted in accordance with
such intent. To the extent that any payment or benefit hereunder is subject to
Section 409A of the Code, it shall be paid in a manner that will comply with
Section 409A of the Code, including all regulations, whether proposed or final,
or any other guidance issued by the Secretary of the Treasury and the Internal
Revenue Service with respect thereto.

 

2. Definitions. For purposes of this Plan, the following definitions apply:

(a) “Account” means, to the extent applicable, a Participant’s Supplemental
Account, Special RAP Contributions Account and SIAC SESP Grandfathered Account.

(b) “Active Participant” means a Participant who is currently having book entry
contributions made to one of his Accounts hereunder.

(c) “Adopting Subsidiary” means any Subsidiary, while such a Subsidiary, that
has adopted and participates in the Savings Plan, and which adopts the Plan as a
participating employer with the approval of the Board.

(d) “Annual Bonus” means the portion of the discretionary annual bonus payable
to an Employee in cash, if not deferred under the Plan.

(e) “Beneficiary” means, unless otherwise specified by the Participant in a
written election filed with the Committee upon such form and in such manner as
specified by the Committee, the person or persons (if any) effectively
designated by the Participant under the Savings Plan (or otherwise determined
under the terms of the Savings Plan if no such designation is made) to receive
his benefits under the Savings Plan in the event of the Participant’s death. In
the event that two (2) or more persons are the Participant’s Beneficiary under
the Savings Plan, then each such person shall be entitled to receive payment
under this Plan in the same proportion as the proportion of benefits such person
is entitled to receive under the Savings Plan, provided, however, that if any
such person has been designated under the Savings Plan to receive a stated
dollar amount, then such amount shall be paid from this Plan (in the priority
order set forth below) only to the extent that the Participant’s accounts in the
Savings Plan are insufficient to pay such amount consistent with the provisions
of the Savings Plan. To the extent applicable with respect to a Participant who
participated in Plan A, B, and C, amounts paid from this Plan pursuant to the
foregoing sentence shall be paid first from Plan A, and to the extent the funds
held under Plan A are insufficient, from Plan B, and to the extent the funds
held under Plan B are insufficient, from Plan C. Such person or persons
designated under the Savings Plan to receive a stated dollar amount shall be
otherwise disregarded in determining benefit allocations under this Plan among
persons who are the Participant’s Beneficiary.

(f) “Board” means the Board of Directors of NYSE Group, Inc.

(g) “Code” means the Internal Revenue Code of 1986, as amended. Reference to any
section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.



--------------------------------------------------------------------------------

(h) “Committee” means the Committee of at least two (2) individuals appointed by
the Board for purposes of administering the Plan, or any successor committee. If
a Participant serves on the Committee, such Participant shall not be authorized
to make any determinations or decisions with respect to his participation
hereunder or with respect to payment of Supplemental Benefits to such
Participant hereunder.

(i) “Compensation Limit” means, with respect to a Supplemental Plan Year, the
amount established by the Secretary of the Treasury as the applicable limit
under Section 401(a)(17) of the Code.

(j) “Disability” means (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) an incapacity
for which the Participant is receiving disability benefits under the Employer’s
Long Term Disability Plan (or would be eligible to receive such benefits if the
Participant had participated in such plan) or for which the Participant is
receiving Social Security disability benefits.

(k) “Earnings” means, for any Supplemental Plan Year, earnings on amounts in a
Participant’s Account computed in accordance with Section 7 hereof.

(l) “Election Period” means the period established by the Committee during which
elections to participate in the Plan or to change or revoke an existing election
in effect under the Plan are permitted to be made. Except as provided in
Section 3(a) below with respect to an Employee who first becomes an Eligible
Employee during a Supplemental Plan Year, the Election Period during which
elections may be made for a Supplemental Plan Year shall end no later than the
December 31st of the immediately preceding Supplemental Plan Year. Elections
that are not made within the Election Period shall not be given any force or
effect under the Plan.

(m) “Eligible Employee” means (i) an Employee who is an Officer and (ii) an
Employee who is not an Officer provided the sum of such Employee’s Salary and
Annual Bonus for the Supplemental Plan Year immediately preceding the
Supplemental Plan Year for which eligibility is being determined exceeds the
Compensation Limit applicable for such prior Supplemental Plan Year.

Notwithstanding any other provision to the contrary, no Employee whose
(i) primary place of employment with the Employer is outside of the United
States and (ii) primary residence was outside of the United States upon the
commencement of his employment with the Employer, unless such Employee is
designated as an Eligible Employee under this Plan by the Board in writing, and
no person who has waived participation in the Plan under any individual
compensation, retirement or other agreement shall be an Eligible Employee under
the Plan. An individual classified by the Employer at the time services are
provided as either an independent contractor or an individual who is not
classified as an Employee due to the Employer treating any services provided by
him as being provided by another entity which is providing such individual’s
services to the Employer shall not be eligible to participate in this Plan
during the period the individual is so initially classified even if such
individual is later retroactively reclassified as an employee during all or any
part of such period pursuant to applicable law or otherwise.



--------------------------------------------------------------------------------

(n) “Employee” means any person employed by the Employer.

(o) “Employer” means NYSE Group, Inc., NYSE, SIAC and each Adopting Subsidiary.

(p) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Reference to any section or subsection of ERISA includes reference to
any comparable or succeeding provisions of any legislation that amends,
supplements or replaces such section or subsection.

(q) “Excess Salary” means the excess of an Eligible Employee’s Salary over his
Recognizable Salary. Excess Salary Per Pay Period shall mean the Excess Salary
earned in any Pay Period in the Supplemental Plan Year after the Recognizable
Salary limit has been reached.

(r) “Grandfathered Plan” shall mean the New York Stock Exchange, Inc.
Supplemental Executive Savings Plan, as in effect immediately prior to
January 1, 2005.

(s) “Non-Grandfathered SIAC SESP Account” means the account in the Plan that is
maintained for a Participant who was a participant in the SIAC SESP on
December 31, 2007 that reflects all amounts, other than SIAC SESP Special
Contributions, that were credited to such Participant’s “Non-Grandfathered Plan
Account” under the SIAC SESP as of such date and to which Earnings attributable
to periods on and after January 1, 2008 shall be credited.

(t) “NYSE” means the New York Stock Exchange LLC and any successor by merger,
consolidation, purchase or otherwise.

(u) “Officer” means an officer of the Employer.

(v) “Participant” means any Eligible Employee who shall have become an Active
Participant in the Plan and any individual with a balance in his Accounts.

(w) “Pay Period” means the Employer’s pay period applicable to the Employee.

(x) “Plan” means the New York Stock Exchange and Subsidiary Companies
Supplemental Executive Savings Plan, as amended and restated effective as of
January 1, 2008 and as may be amended from time to time thereafter.

(y) “Prior Plan” means the New York Stock Exchange, Inc. Supplemental Executive
Savings Plan as in effect immediately prior to the effective date of the
restatement of the Plan set forth herein.

(z) “Recognizable Salary” means an Eligible Employee’s base salary for the
Supplemental Plan Year, taking into account the limitation on compensation to
Two Hundred and Thirty Thousand Dollars ($230,000), as adjusted for cost of
living adjustments, under Section 401(a)(17) of the Code. Recognizable Salary
Per Pay Period shall mean the amount of Recognizable Salary earned in each Pay
Period prior to reaching the Recognizable Salary limit.



--------------------------------------------------------------------------------

(aa) “Salary” means an Eligible Employee’s base salary for the Supplemental Plan
Year, without regard to the limitation on compensation to Two Hundred and Thirty
Thousand Dollars ($230,000), as adjusted for cost of living adjustments, under
Section 401(a)(17) of the Code.

(bb) “Salary Reduction Agreement” means an agreement entered into between an
Active Participant and the Employer to authorize the Employer to reduce the
Active Participant’s Salary or Annual Bonus and contribute the amount of such
reduction to the Plan.

(cc) “Savings Plan” means the New York Stock Exchange and Subsidiary Companies
Employee Savings Plan, as amended from time to time.

(dd) “SIAC” means Securities Industry Automation Corporation and any successor
by merger, consolidation, purchase or otherwise. The term SIAC shall include all
of SIAC’s wholly-owned subsidiaries while such subsidiaries.

(ee) “SIAC SESP” means the Securities Industry Automation Corporation
Supplemental Executive Savings Plan, as amended and restated effective as of
April 1, 2006 and as amended thereafter.

(ff) “SIAC SESP Grandfathered Account” means the account (including
sub-accounts, if applicable) maintained for a Participant who was a participant
in the SIAC SESP on December 31, 2007 that reflects such Participant’s SIAC SESP
Grandfathered Benefits determined as of such date and to which Earnings
attributable to periods on and after January 1, 2008 shall be credited. Amounts
(including earnings) credited to a Participant’s “Grandfathered Plan Account”
and “SERP Account” in the SIAC SESP shall be maintained in separate sub-accounts
in such Participant’s SIAC SESP Grandfathered Account under the Plan. All
amounts (plus Earnings) credited to a Participant’s SIAC SESP Grandfathered
Account shall be fully vested at all times.

(gg) “SIAC SESP Grandfathered Benefits” means the vested book entry
contributions that were made to a Participant’s “Grandfathered Plan Account”
and, if applicable, his “SERP Account” under the SIAC SESP prior to January 1,
2004 and all earnings thereon.

(hh) “SIAC SESP Special RAP Contributions” means, with respect to a Participant
who was a participant in the SIAC SESP on December 31, 2007, the amount
(including earnings) credited to such Participant’s “Defined Contribution
Account” in the SIAC SESP as of such date. SIAC SESP Special Contributions that
were transferred to the Plan effective as of January 1, 2008 for any such
Participant shall be credited to the Participant’s Special RAP Contributions
Account.

(ii) “Special RAP Contributions” means the book entry contributions made
pursuant to Section 6 of the Plan that are credited to a Participant’s Special
RAP Contributions Account and includes Earnings thereon.



--------------------------------------------------------------------------------

(jj) “Special RAP Contributions Account” means the account to which a
Participant’s Special RAP Contributions, SIAC SESP Special RAP Contributions, if
applicable, and Earnings thereon shall be credited.

(kk) “Specified Employee” shall mean a Participant who, as of the date of his
Termination of Employment, is a key employee (as defined under Code
Section 416(i)(1)(A)(i), (ii) or (iii) but determined without reference to Code
Section 416(i)(5)) of the Employer, as determined in accordance with the rules
and procedures specified by the Committee in accordance with the requirements of
Section 409A of the Code and the Treasury Regulations issued thereunder. The
status of a Participant as a Specified Employee during the Measurement Period
(defined herein) shall be determined annually on December 31st of the Plan Year
immediately preceding the Measurement Period (“Identification Date”). The
Measurement Period shall be the twelve (12) month period beginning on the
April 1st succeeding the Identification Date for which it relates and ending on
the March 31st of the following Plan Year.

(ll) “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with NYSE Group, Inc., if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

(mm) “Supplemental Account” means the account or accounts, as applicable, to
which a Participant’s Supplemental Benefits shall be credited. To the extent
applicable, a Participant’s Non-Grandfathered SIAC SESP Account shall be a
sub-account in such Participant’s Supplemental Account.

(nn) “Supplemental Benefit” means the book entry contributions made pursuant to
Section 4 of the Plan that are credited to a Participant’s Supplemental Account
and Earnings thereon.

(oo) “Supplemental Plan Year” means the period designated as a “Plan Year” under
the Savings Plan.

(pp) “Target Compensation Limit” means the Compensation Limit for the
Supplemental Plan Year divided by one (1) minus the percentage of Salary that
the Participant elects to defer on Salary up to such limit.

(qq) “Termination of Employment” means the termination of employment of an
Employee with all of the Employers and Subsidiaries for any reason whatsoever,
including but not limited to death, Disability, retirement, resignation or
involuntary termination, provided, that, such employment termination constitutes
a “separation from service” within the meaning of Section 409(a)(2)(A)(i) of the
Code and the Treasury Regulations issued thereunder.

To the extent not inconsistent with the foregoing definitions and the terms
hereof, any defined terms used in this Plan shall have the same meaning as in
the Savings Plan.



--------------------------------------------------------------------------------

3. Participation.

(a) An Eligible Employee may elect, during the Election Period on forms
prescribed by the Committee (which forms shall include election forms with
respect to the time and form of distribution of Supplemental Benefits), to
become an Active Participant in the Plan for such Supplemental Plan Year. If,
during a Supplemental Plan Year, an Employee becomes an Eligible Employee,
either as a result of promotion to the position of Officer or commencement of
employment with the Employer as an Officer, such Eligible Employee may elect to
become an Active Participant prior to the end of the thirty (30) day period
following the date that he becomes an Eligible Employee by completing and filing
one or more Salary Reduction Agreement(s) with the Committee; provided, however,
that, such Salary Reduction Agreement(s) may only provide for the deferral of
Salary and/or Annual Bonus that is earned by the Eligible Employee subsequent to
his enrollment in the Plan The Participant’s enrollment application shall
evidence his agreement to the terms of the Plan and include up to two Salary
Reduction Agreements. If the Participant is an Officer, he is eligible to enter
into a Salary Reduction Agreement to defer a percentage of Salary and/or he may
enter into a second Salary Reduction Agreement to defer a percentage of his
Annual Bonus, in each case subject to the limitations set forth below. If the
Participant is not an Officer, he is eligible to enter into a Salary Reduction
Agreement to defer a percentage of his Annual Bonus, subject to the limitations
set forth below. Deferrals authorized under this Section 3(a) shall be subject
to the following limitations:

(A) A Participant who is an Officer during the Election Period may elect to
contribute to the Plan amounts from Salary for a Supplemental Plan Year as
follows:

(i) from 1% to 25% of the Participant’s Salary not in excess of the Target
Compensation Limit, plus

(ii) from 1% to 25% of the Participant’s Salary in excess of the Target
Compensation Limit;

provided, however, that such contributions when taken together shall not reduce
the Participant’s Salary below the Compensation Limit. If a Participant has
elected deferral percentages such that his or her aggregate contributions under
this Section 3(a) would reduce the Participant’s Salary below the Compensation
Limit, such Participant’s deferral percentages applicable to his or her Salary
not in excess of the Target Compensation Limit shall be reduced as necessary to
comply with this Section 3(a).

(B) Any other Participant who satisfies the criteria described in this
Section 3(a) and is eligible to receive an Annual Bonus, may elect to contribute
to the Plan from 1% to 25% of such Annual Bonus.

(b) A Participant shall not be permitted to terminate or change his Salary
Reduction Agreement during any Supplemental Plan Year to which such Salary
Reduction Agreement relates. Elections to terminate or change the terms of an
existing Salary Reduction Agreement with respect to a Supplemental Plan Year are
only permitted to be made during the Election Period applicable to such
Supplemental Plan Year.



--------------------------------------------------------------------------------

(c) Notwithstanding any provision herein to the contrary, no Employee who has
waived participation in the Plan under any individual compensation, retirement
or other agreement, shall be eligible to become a Participant hereunder.

(d) A Participant shall cease to be an Active Participant with regard to a
Supplemental Plan Year if he is not or ceases to be an Eligible Employee with
regard to the Plan. A Participant’s classification as an Eligible Employee shall
be determined anew for each Supplemental Plan Year and a new Salary Reduction
Agreement must be made for each Supplemental Plan Year.

(e) Notwithstanding anything herein, if a Participant receives a hardship
withdrawal under the Savings Plan, all Salary reductions hereunder shall cease
until the end of the Plan Year in which the suspension period required under the
terms of the Savings Plan or hereunder, as the case may be, has ended. Following
such suspension period, Salary reductions hereunder (and corresponding book
entry contributions) shall resume only if the Participant is then an Eligible
Employee and has entered into a new Salary Reduction Agreement during the
applicable Election Period.

 

4. Contributions and Amount of Supplemental Benefits.

(a) The Employer shall make a book entry contribution to the Supplemental
Account in the Plan of each Active Participant as of the last day of each Pay
Period equal to the amount of Salary deferred under the Plan during such period.
In addition, to the extent applicable, the Employer shall make a book entry
contribution to the Supplemental Account in the Plan of each Active Participant
as of the last day of each Pay Period equal to the amount of Annual Bonus
deferred under the Plan during such period. If a Pay Period spans two
Supplemental Plan Years, the Salary Reduction Agreement, if any, in effect for
the Supplemental Plan Year in which the Pay Period ends shall be controlling as
to the amount, if any, contributed by the Participant for such Pay Period.

(b) The Participant’s Salary shall be reduced each Pay Period by the amount
specified in such Salary Reduction Agreement on a pre-tax basis. All salary
reduction contributions made to the Plan on behalf of a Participant shall be
based on the Participant’s Salary Reduction Agreement described in Section 3
above. All salary reduction contributions made to the Plan on behalf of a
Participant under this Section 4 and all Earnings thereon, credited as provided
in Section 7 below, shall be fully vested and non-forfeitable.

(c) As of the last day of each Pay Period, the Employer shall make book entry
contributions to the Supplemental Account (“Matching Contributions”) of each
Active Participant in the Plan, for whom a book entry contribution has been made
hereunder pursuant to Section 4(a) above with respect to the deferral of Salary
as follows:

(1) with respect to an Active Participant’s deferrals of Salary not in excess of
the Target Compensation Limit, Matching Contributions equal to [(A) x (B)] –
(C) where:

(A) equals the Active Participant’s Salary for the applicable Pay Period (but
only recognizing the Active Participant’s Salary to the extent that



--------------------------------------------------------------------------------

such Participant’s year-to-date Salary for the Supplemental Plan Year less the
Participant’s aggregate deferrals of year-to-date Salary to the Plan for the
Supplemental Plan Year does not exceed the Compensation Limit);

(B) equals the percentage of Salary not in excess of the Target Compensation
Limit that the Active Participant has elected to defer under the Plan for the
applicable Supplemental Plan Year (but not in excess of 6%);

(C) equals the maximum matching contribution the Active Participant could
receive for such Payroll Period under the Savings Plan, assuming the Participant
contributed to the Savings Plan at a rate of 6%; and

(2) with respect to an Active Participant’s deferrals of Salary in excess of the
Target Compensation Limit, Matching Contributions equal to [(A) x (B)] – (C) –
(D) where:

(A) equals the Active Participant’s Salary for the applicable Pay Period (but
only recognizing the Active Participant’s Salary to the extent that such
Participant’s year-to-date Salary for the Supplemental Plan Year less the
Participant’s aggregate deferrals of year-to-date Salary to the Plan for the
Supplemental Plan Year exceeds the Compensation Limit);

(B) equals the percentage of Salary in excess of the Target Compensation Limit
that the Active Participant has elected to defer under the Plan for the
applicable Supplemental Plan Year (but not in excess of 6%);

(C) equals the maximum matching contributions the Active Participant could
receive for such Payroll Period under the Savings Plan, assuming the Participant
contributed to the Savings Plan at a rate of 6%; and

(D) equals the Matching Contributions determined pursuant to Section 4(c)(1)
above.

 

5. Vesting of Employer Matching Contributions.

(a) Subject to the provisions of Section 5(b) below, a Participant’s
Supplemental Account attributable to contributions made by the Employer pursuant
to Section 4(c) above and Earnings thereon, credited as provided in Section 7
below, shall be fully vested at all times.

(b) Notwithstanding the provisions of Section 5(a) above and subject to
Section 5(c) below with respect to Participants employed by SIAC, the portion of
the balance in a Participant’s Supplemental Account attributable to the
contributions (and Earnings thereon) made pursuant to Section 4(c) above on
behalf of any Participant who first commences employment with the Employer
(other than SIAC) on or after January 1, 2006 shall vest in accordance with the
schedule set forth below on the basis of the total whole number of “Years of
Service” (as defined below) completed by such Participant at the time of his
Termination of Employment.



--------------------------------------------------------------------------------

Vesting Schedule   Years of Service    Percentage Vested  

One Year of Service

   20 %

Two (2) Years of Service

   40 %

Three (3) Years of Service

   60 %

Four (4) Years of Service

   80 %

Five (5) Years of Service

   100 %

However, if the Participant’s Termination of Employment is due to death,
Disability or retirement after attainment of age fifty-five (55), the portion of
the balance in the Participant’s Supplemental Account attributable to the
contributions made pursuant to Section 4(c) above (and earnings thereon) shall
fully vest effective as of the date of such Termination of Employment.

(c) The vesting schedule set forth in Section 5(b) above shall only apply to a
Participant employed by SIAC if such Participant first commenced such employment
on or after July 1, 2007.

(d) The portion, if any, of a Participant’s Supplemental Account that has not
vested pursuant to Section 5(b) or (c) above, shall be forfeited if the
Participant’s Termination of Employment occurs prior to his completion of five
(5) Years of Service.

(e) Earnings shall be credited to a Participant’s Supplemental Account as
provided in Section 7 below. Earnings with respect to contributions made to the
Plan pursuant to Section 4(c) above shall vest in accordance with Section 5(b)
or (c), above as applicable.

(f) The term “Year of Service” means any twelve (12) whole consecutive months
since the Eligible Employee’s commencement of employment with the Employer in
which the Eligible Employee is paid by the Employer for the performance of
services. A Year of Service also shall include: (i) service in any branch of the
armed forces of the United States by any person who is an Eligible Employee on
the date such service commenced, to the extent required by applicable law; and
(ii) periods during which an Eligible Employee was on an approved leave of
absence or leave of absence due to a long or short-term disability. No Years of
Service shall be recognized with any entity other than the Employer. Years of
Service will be determined as of the date of the Eligible Employee’s Termination
of Employment.

 

6. Special RAP Contributions.

(a) The Employer shall make a book entry contribution to the Special RAP
Contributions Account in the Plan for each Participant who is employed by the
Employer on the last day of the Supplemental Plan Year and who has completed at
least six (6) months of continuous service with the Employer as of the last day
of such year in an amount equal to a percentage of the Participant’s Salary in
excess of the Compensation Limit determined in accordance with the following
table:

 

Participant’s Age
as of December 31

   Contribution
Percentage  

Under 35

   3 %

35-44

   4 %

45-54

   5 %

55 or older

   6 %



--------------------------------------------------------------------------------

Special RAP Contributions shall be made as soon as administratively practicable
after the end of the Supplemental Plan Year for which they relate.

(b) Special RAP Contributions and Earnings thereon shall vest and become
non-forfeitable upon a Participant’s completion of three “Years of Service” with
the Employer (as such term is defined in Section 5 of the Plan); provided,
however, that if a Participant’s Termination of Employment occurs prior to
completion of three Years of Service and the termination is to due to death,
Disability or retirement after attainment of age fifty-five (55), amounts
(including Earnings) credited to a Participant’s Special RAP Contributions
Account shall fully vest effective as of the date of such Termination of
Employment. For purposes of determining a Participant’s vested status under this
Section 6, with respect to any Participant who was a participant in the SIAC
SESP on December 31, 2007, the term “Years of Service” shall include a
Participant’s employment service with SIAC prior to January 1, 2008. The portion
of any Participant’s Special RAP Contributions Account attributable to SIAC SESP
Special Contributions that are not vested as of January 1, 2008 shall continue
to vest in accordance with this Section 6(b) subject to such Participant’s
continued employment with the Employer.

(c) Notwithstanding any contrary provision contained herein, the portion, if
any, of a Participant’s Special RAP Contributions Account that is not vested as
of the date of a Participant’s Termination of Employment shall be immediately
forfeited effective as of the date of such termination.

(d) A Participant shall be permitted to elect the time and form of payment for
distribution of his Special RAP Contributions Account in accordance with
Section 8 of the Plan. In the absence of any election by a Participant for any
reason, including because the Participant is not eligible to make deferrals
under the plan, the vested portion of such Participant’s Special RAP
Contributions Account shall be distributed to the Participant (or his
Beneficiary) as provided in Section 8 below.

(e) Earnings on Special RAP Contributions shall be determined in accordance with
the election made by the Participant under Section 7 of the Plan with respect to
the measuring alternatives to be applicable to his Special RAP Contributions
Account. In the event a Participant fails to make any election with respect to
measuring alternatives, Earnings on Special RAP Contributions shall be
determined as provided in Section 7(a) of the Plan pursuant to the default
measuring alternative then in effect.



--------------------------------------------------------------------------------

7. Measurement of Earnings.

(a) The Committee may designate alternatives for the measuring of Earnings on a
Participant’s Account from time to time. The Committee may designate additional
measuring alternatives, withdraw measuring alternatives, or change the
designation of measuring alternatives as of the beginning of any calendar month,
or at such other times as it may determine, in its sole discretion. One
alternative shall be based on a balanced investment fund and, unless the
Committee elects otherwise, such alternative shall be the default alternative if
a Participant fails to timely elect another measuring alternative. The Committee
shall credit the balance in the Participant’s Account as of the last business
day of each calendar month, or such other dates as are selected by the Committee
in its sole discretion, with Earnings (including gains or losses, whether or not
realized, in the value of the measuring alternative) from the last business day
of the prior calendar month, or such other dates as are determined by the
Committee, at a rate equal to the performance of the measuring alternatives
selected by the Participant (in accordance with Section 7(b) below) for the
calendar month (or such other applicable period) to which such selection
relates. The crediting of an Earnings factor shall occur so long as there is a
balance in the Participant’s Account with respect to benefits that are to be
paid on the last business day of a month. Earnings shall be credited to the
Account from which benefits are to be paid before determining the amount to be
paid on such day.

(b) Upon electing to become a Participant in the Plan, a Participant shall
select in the time and manner prescribed by the Committee, from among the
measuring alternatives available under the Plan, if any, for the measuring of
Earnings on such Participant’s Account. A Participant may change the selection
of his measuring alternatives for the measuring of Earnings on future amounts
credited to his Account as of the beginning of the following calendar month (or
at such other times and in such manner as prescribed by the Committee, in its
sole discretion), subject to such notice and other administrative procedures as
established by the Committee. A Participant may transfer funds “invested” for
measuring purposes in accordance with the Participant’s elected measuring
alternatives to differing measuring alternatives as of the beginning of the
following calendar month (or at such other times as prescribed by the Committee,
in its sole discretion), subject to such notice and other administrative
procedures as established by the Committee. To the extent applicable, allocation
of funds among Plan A, Plan B and Plan C to the Participant’s selected measuring
alternatives shall be made pro-rata in accordance with the rules established by
the Committee.

(c) The Committee may, in its sole discretion, establish rules and procedures
for the crediting of Earnings factors and the election of measuring alternatives
pursuant to this Section 7.

 

8. Payment of Supplemental and Special RAP Contributions Accounts.

(a) Upon a Participant’s election to participate in the Plan, he shall make
elections to receive his Supplemental Account and his Special RAP Contributions
Account either in a lump sum distribution or approximately equal annual
installments over a period of 2 to 20 years as elected by the Participant, to
commence as soon as administratively feasible following (i) the Participant’s
Termination of Employment (other than by reason of death), (ii) the January 1
next following his Termination of Employment or (iii) as soon as
administratively feasible following



--------------------------------------------------------------------------------

the first anniversary of his Termination of Employment. The Supplemental Account
and Special RAP Contributions Account of a Participant who elects to receive
annual installment payments from such accounts shall continue to be credited
with Earnings until the final installment is paid. Notwithstanding the
foregoing, the time and form of payment distribution election applicable to a
Participant’s Supplemental Account, including any separate plan encompassed
within the Plan or sub-account, must be identical. However, a Participant may
make different time and form of payment elections for his Supplemental Account
and Special RAP Contributions Account. If a Participant does not make a
distribution election with respect to the time and form of payment of his
Supplemental Account and Special RAP Contributions Account, the amount credited
to such accounts shall be paid to him as follows: (i) to the extent applicable,
with respect to a Participant who incurs a Separation from Service prior to
December 31, 2008, pursuant to the distribution election made by the Participant
with respect to the Supplemental Benefits payable to him under the Grandfathered
Plan or (ii) in a single lump sum payment to be made as soon as administratively
feasible following his Termination of Employment (other than by reason of
death). Notwithstanding the foregoing provisions, in no event shall any
distribution commence to be made to any Participant who is a “Specified
Employee” prior to a date that is six months after the date of such
Participant’s Termination of Employment unless the termination is due to
Disability or death.

(b) A Participant may change an existing distribution election regarding the
time and form of payment of his Supplemental Account or Special RAP
Contributions Account and make a new election from among the available options
set forth in Section 8(a) above by filing the prescribed form with the Committee
at least one (1) year prior to the Participant’s Termination of Employment (“One
Year Rule”); provided, however, that the foregoing rule shall not apply to
changes in distribution elections made by Participants prior to December 31,
2008. Effective for Supplemental Plan Years beginning on or after January 1,
2009, in addition to the One Year Rule, a change in a distribution election
shall not be given effect under the Plan unless (i) the new election is made at
least 12 months prior to the date that the distribution would otherwise
commence; (ii) the new election delays the commencement of the distribution to
the Participant by five years from the date that the distribution would
otherwise have been made pursuant to the Participant’s initial election or any
subsequent election, as the case may be; and (iii) the new election does not
become effective until 12 months after the date that it is made. Notwithstanding
the foregoing provisions, in no event shall any distribution commence to be made
to any Participant who is a “Specified Employee” prior to a date that is six
months after the date of such Participant’s Termination of Employment unless the
termination is due to Disability or death.

(c) Subject to the provisions of Section 8(d) below, a Participant shall have
the right, in a writing filed with the Committee, to make an election, prior to
his Termination of Employment, to have the portion of his Supplemental Account
and Special RAP Contributions Account that is payable at his death to be paid to
his Beneficiary in a lump sum distribution or approximately equal annual
installments, over a period of 2 to 20 years as elected by the Participant and
to commence as soon as administratively feasible following (i) his death,
(ii) the January 1 next following his death or (iii) as soon as administratively
feasible following the first anniversary of his death. Such elections (or any
election to revoke or change a prior election) must be made and filed with the
Committee at least one year prior to the earlier of the Participant’s death or
Termination of Employment in order to be given effect under the Plan.



--------------------------------------------------------------------------------

Notwithstanding any contrary provision in this Section 8(c), in the event that a
distribution election is not on file under the Plan for a Participant at the
time of his death, the Supplemental Account and Special RAP Contributions
Account payable on behalf of such deceased Participant shall be paid to his
Beneficiary in accordance with the Participant’s election under the
Grandfathered Plan, if applicable, or, in a single lump sum, paid as soon as
administratively feasible following the Participant’s death.

(d) In the event that a Participant who has elected to have his Account
distributed to him in installment payments dies prior to receipt of his entire
Account, the portion remaining payable at his death shall be distributed to his
Beneficiary in exactly the same manner in which the Account had been distributed
to the Participant prior to his death.

(e) A Participant (or Beneficiary, as the case may be) shall only be entitled to
a distribution of the vested portion of his Account.

(f) Notwithstanding any contrary provision contained herein, an Eligible FINRA
Participant who changed his distribution election pursuant to Section 9 of the
Prior Plan shall be entitled to have his Account distributed in accordance with
the new election. The term “Eligible FINRA Participant” shall have the meaning
ascribed to it under Section 9 of the Prior Plan.

 

9. Payment of SIAC SESP Grandfathered Accounts.

(a) A Participant shall be permitted, in the time and manner prescribed by the
Committee, to elect to have his SIAC SESP Grandfathered Account distributed to
him upon his retirement or Employment Termination (as defined below) or to his
Beneficiary, in the event of his death, in one of the following forms of
distribution:

(A) Single Payment. Payment of the Participant’s SIAC SESP Grandfathered
Account, valued as of the end of the month coincident with or next following the
event occasioning the payment, in a single sum payment made as soon as
administratively practicable following such valuation date.

(B) Deferred Single Payment. Payment of the Participant’s SIAC SESP
Grandfathered Account, valued as of the end of the month coincident with or next
following the first anniversary of the event occasioning payment in a single sum
payment made as soon as administratively practicable following such valuation
date.

(C) Annual Installment. Payments of the Participant’s SIAC SESP Grandfathered
Account in annual installments over 10 years or over a period of 2 to 5 years as
elected by the Participant. The first annual installment payment shall be based
on the value of the account as of the end of the month coincident with or next
following the event occasioning distribution and shall be paid on or as soon as
practicable after such date. Each subsequent annual installment shall be paid as
soon as practicable after the annual anniversary of such initial valuation date,
based on the value of the account, determined by dividing the value of the
account, determined in accordance with the foregoing, by the number of annual
installments due and not yet distributed.



--------------------------------------------------------------------------------

(D) Deferred Annual Installment. Payments of the Participant’s SIAC SESP
Grandfathered Account as provided pursuant to the Annual Installment form
described in subsection (C) above except that the first annual installment shall
be made as soon as practicable after the first anniversary of the event
occasioning payment based on the value of the account at such first anniversary
date. Each subsequent annual installment shall be determined by dividing the
value of the account, determined in accordance with the foregoing, by the number
of annual installments due and not yet distributed.

To the extent applicable, a Participant may make different distribution
elections for sub-accounts in his SIAC SESP Grandfathered Account.

(b) A Participant may, in the time and manner prescribed by the Committee,
change the distribution election in effect for his SIAC SESP Grandfathered
Account (or with respect to any sub-account in such account) provided, however,
that no change in any distribution election will be effective prior to the
expiration of a period of one year after the date that it is made. If a
Participant does not timely or properly make a time and form of payment
distribution election, distribution of such Participant’s SIAC SESP
Grandfathered Account shall be made to him pursuant to the Single Payment form
of distribution described in Section 9(a)(A) above. Once payment of a
Participant’s SIAC SESP Grandfathered Account has commenced, such Participant
shall not be permitted to change the form of distribution during his lifetime.

(c) A Participant may also, in the time and manner prescribed by the Committee,
elect to have the distribution of his SIAC SESP Grandfathered Account be made to
his Beneficiary, in the event of his death, in one of the forms of distribution
set forth in Section 9(a) above. A Participant may make different distribution
elections for sub-accounts in his SIAC SESP Grandfathered Account. A Participant
may change an election made pursuant to this section at any time.

(d) A Participant shall not be eligible to receive a distribution of his SIAC
SESP Grandfathered Account pursuant to an distribution election made under this
Section 9 until such Participant has incurred an Employment Termination (as
defined below).

(e) Notwithstanding any provision of the Plan to be contrary, any distribution
from the Plan to a trust or estate which is the Beneficiary of a Participant
shall be made in a lump sum regardless of the Participant’s election.

(f) The following capitalized terms shall have the meanings ascribed to them
below for purposes of this Section 9:

(A) “Employment Termination” means the termination of employment of a
Participant with the Employer, the SIAC Controlled Group and the Affiliated
Organizations for any reason whatsoever, including but not limited to death,
Disability, retirement, resignation or involuntary termination.

(B) “SIAC Controlled Group” means SIAC and any corporation which is a member of
a controlled group of corporations (as defined in Section 414(b) of the code)
which includes SIAC and any trade or business (whether or note incorporated)
which is under common control (as defined in Section 414(c) of the Code) with
SIAC.



--------------------------------------------------------------------------------

(C) “Affiliated Organization” means any of The Depositary Trust and Clearing
Corporation, The Depositary Trust Company, and the National Securities Clearing
Corporation.

 

10. Claims Procedure.

(a) The Committee shall appoint an administrator (“Administrator”) who shall
have the authority and discretion to determine all initial claims for benefits
under the Plan by Participants or their Beneficiaries based on the Plan
documents. Within ninety (90) days after receiving a claim (or within forty-five
(45) days if the claim involves a determination of Disability (“Disability
Claim”)), the Administrator shall notify the Participant or Beneficiary of his
decision in writing, giving the reasons for the decision, if adverse to the
claimant, and the other required information specified in this Section 10(a)
below. The 90-day period may be extended for up to one hundred and eighty
(180) days (or in the case of a Disability Claim, for seventy-five (75) days or
up to a maximum of one hundred and five (105) days), if the claimant is notified
of the need for additional time, including notification of the reason for the
delay. Notification of the need for an extension shall be provided by the
Administrator to the claimant prior to the end of the initial 90-day period or
initial 45-day period in the case of a Disability Claim. If the decision is
adverse to the claimant, the Administrator shall advise the claimant of the
specific reason(s) for the denial, the Plan provisions involved, of any
additional information or material that he must provide to perfect his claim and
why, and of his right to request a review of the decision, the procedures to be
followed and the claimant’s right to bring an action under Section 502(a) of
ERISA following an adverse benefit determination.

(b) A claimant may request a review of an adverse decision by written request to
the Committee made within sixty (60) days (or within one hundred and eighty days
(180) days, if a Disability Claim) after receipt of the decision. The claimant,
or his duly authorized representative, may review pertinent documents and submit
written issues and comments. In the case of a Disability Claim, if the
Administrator is also a member of the Committee, such Administrator shall not be
permitted to review the appeal of such claim.

(c) Within sixty (60) days (or within forty-five (45) days if a Disability
Claim), after receiving a request for review, the Committee shall notify the
claimant in writing of (i) its decision; (ii) the specific reasons for the
adverse benefit determination, with references to the specific Plan provisions
upon which the denial is based; (iii) a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to and copies of
all documents, records and other information relevant to the claim; and (iv) a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA. If the Committee determines that additional time is needed to review
the claim, the initial 60-day period (or initial 45-day period in the case of a
Disability Claim) may be extended by 60 days from the end of the initial 60-day
period or, in the case of a Disability Claim, by 45 days from the end of the
initial 45-day period. The extension notice will indicate the special
circumstances requiring the extension and will indicate the date by which the
Committee expects to make a determination upon review.

(d) The Committee may at any time alter the claims procedure set forth above, so
long as the revised claims procedure complies with Section 503 of ERISA, and the
regulations issued thereunder (“ERISA Claims Procedure Rules”). For the
avoidance of doubt, the provisions of the ERISA Claims Procedure Rules are
incorporated herein by reference.



--------------------------------------------------------------------------------

(e) The Administrator and the Committee shall have the full power and authority
to interpret, construe and administer this Plan in their sole discretion based
on the provisions of the Plan documents and to decide any questions and settle
all controversies that may arise in connection with the Plan. Interpretations
and constructions of the Plan made by the Administrator and the Committee and
actions taken thereunder, made in their sole discretion, including any valuation
of the Accounts, any determination under this Section 10, or the amount of the
payment to be made hereunder, shall be based on the Plan documents and shall be
final, binding and conclusive on all persons for all persons. Neither the
Administrator nor any member of the Committee (or any designee of the Committee)
shall be liable to any person for any action taken or omitted in connection with
the interpretation and administration of this Plan. To the extent that a form
prescribed by the Committee (or its designee) to be used in the operation and
administration of the Plan does not conflict with the terms and provisions of
the Plan document, such form shall be evidence of (i) the Committee’s
interpretation, construction and administration of this Plan and (ii) decisions
or rules made by the Committee (or its designee) pursuant to the authority
granted to the Committee under the Plan.

 

11. Construction of Plan.

(a) This Plan is “unfunded” and the benefits payable hereunder shall be paid by
the Employer out of its general assets. Participants and their designated
Beneficiaries shall not have any interest in any specific asset of the Employer
as a result of this Plan. Nothing contained in this Plan and no action taken
pursuant to the provisions of this Plan shall create or be construed to create a
trust of any kind, or a fiduciary relationship amongst any Employer, the
Committee, and the Participants, their designated Beneficiaries or any other
person. Any funds which may be invested under the provisions of this Plan shall
continue for all purposes to be part of the general funds of the applicable
Employer and no person other than the applicable Employer shall by virtue of the
provisions of this Plan have any interest in such funds. To the extent that any
person acquires a right to receive payments from any Employer under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Employer. The Employer may, in its sole discretion, establish a “rabbi
trust” to pay benefits hereunder.

(b) Each Employer shall be liable for the obligations hereunder only with
respect to deferrals, Matching Contributions, Special RAP Contributions and
Earnings thereon, attributable to each Participant’s Salary paid by such
Employer, and not with respect to the deferrals paid by any other Employer. Any
amounts paid by an Employer for another Employer to a Participant shall be
deemed merely an accommodation and administrative convenience and not an
acknowledgment in any manner of any liability for the obligations of such other
Employer.

(c) All expenses incurred in administering the Plan shall be paid by the
Employer.

(d) At such times as the Committee may determine, but not less frequently than
annually, each Participant shall be given a statement setting forth the value of
his Account.



--------------------------------------------------------------------------------

(e) All consents, elections and other actions required or permitted to be made
by Participants or other persons under the Plan shall be made in writing on such
forms and in such manner as the Committee (or its designee) may require from
time to time. Forms shall be effective only if filed with the Committee (or its
designee).

 

12. Limitation of Rights.

Nothing contained herein shall be construed as conferring upon an Employee the
right to continue in the employ of any Employer as an executive or in any other
capacity or to interfere with the Employer’s right to discharge him at any time
for any reason whatsoever.

 

13. Payment Not Salary.

Any benefits payable under this Plan shall not be deemed salary or other
compensation to the Employee for the purposes of computing benefits to which he
may be entitled under any pension plan or other arrangement of any Employer for
the benefit of its employees.

 

14. Severability.

In case any provision of this Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision never existed.

 

15. Withholding.

All payments under this Plan shall be subject to the withholding of such amounts
relating to federal, state or local taxes as each Employer may reasonably
determine it should withhold based on applicable law or regulations.

 

16. Assignment.

This Plan shall be binding upon and inure to the benefit of the Employers, their
successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives. In the event that any Employer sells
or transfers all or substantially all of the assets of its business and the
acquiror of such assets assumes the obligations hereunder, the Employer shall be
released from any liability imposed herein and shall have no obligation to
provide any benefits payable hereunder.

 

17. Non-Alienation of Benefits.

The benefits payable under this Plan shall not be subject to alienation,
transfer, assignment, garnishment, execution or levy of any kind, and any
attempt to cause any benefits to be so subjected shall not be recognized.



--------------------------------------------------------------------------------

18. Governing Law.

To the extent legally required, the Code and Parts 1 and 5 of Title I of ERISA
shall govern the Plan, as applicable and, if any provision hereof is in
violation of any applicable requirement of the Code or ERISA, the Board reserves
the right to retroactively amend the applicable Plan to comply therewith. To the
extent not governed by the Code and Parts 1 and 5 of Title I of ERISA, the Plans
shall be governed by the laws of the State of New York, without regard to
conflict of law provisions.

 

19. Amendment or Termination of Plan.

The Board (or a duly authorized committee thereof), or a person designated by
the Board may, in its or his sole and absolute discretion, amend this Plan or
any component plan thereof from time to time and at any time in such manner as
it or he deems appropriate or desirable, and the Board (or a duly authorized
committee thereof) or a person designated by the Board may, in its or his sole
and absolute discretion, terminate the Plan or any component plan thereof for
any reason or no reason from time to time and at any time in such manner as it
or he deems appropriate or desirable. An Employer may withdraw from this Plan at
any time, in which case it shall be deemed to maintain a separate plan for
Participants who are its employees identical to this Plan except that such
Employer shall be deemed to be the “NYSE” for all purposes. No amendment,
termination or withdrawal shall reduce or terminate the then vested benefit of
any Participant or Beneficiary. Upon the termination or a withdrawal by an
Employer from the Plan, the Employer shall not be permitted to accelerate the
distribution of Accounts to Participants and Beneficiaries hereunder; if such
event occurs, Accounts shall be distributed as provided in Sections 8 and 9 of
the Plan and in accordance with the elections then in effect made by
Participants and Beneficiaries.

 

20. Non-Exclusivity.

The adoption of the Plan by an Employer shall not be construed as creating any
limitations on the power of the Employer to adopt such other supplemental
retirement income arrangements as it deems desirable, and such arrangements may
be either generally applicable or limited in application.

 

21. Non-Employment.

This Plan is not an agreement of employment and it shall not grant the employee
any rights of employment.

 

22. Gender and Number.

Wherever used in this Plan, the masculine shall be deemed to include the
feminine and the singular shall be deemed to include the plural, unless the
context clearly indicates otherwise.



--------------------------------------------------------------------------------

23. Headings and Captions.

The headings and captions herein are provided for reference and convenience
only. They shall not be considered part of the Plan and shall not be employed in
the construction of the Plan.

 

24. Interpretation of the Plan.

The Committee shall have the authority to adopt, alter or repeal such
administrative rules, guidelines and practices governing the Plan and perform
all acts as it shall from time to time deem advisable; to construe and interpret
the terms and provisions of the Plan; and to otherwise supervise the
administration of the Plan. The Committee, in its discretion, may delegate its
authority hereunder to one or more Employees of the Employer for purposes of
handling the day-to-day administration of the Plan. The Plan shall be subject
to, and administered in accordance with, the Rules of Operation and
Administration of the NYSE Group, Inc. and Affiliates NonQualified Deferred
Compensation Plans, the provisions of which are hereby incorporated by
reference.

 

25. Construction of Words.

Whenever used in the Plan, a masculine pronoun shall be deemed to include the
masculine and feminine pronoun and a singular word shall be deemed to include
the singular and the plural in all cases where the context so requires.

 

26. Entire Agreement.

This Plan, along with the Participants’ elections hereunder, constitutes the
entire agreement between the Employer and the Participants pertaining to the
subject matter herein and supersedes any other plan or agreement, whether
written or oral, pertaining to the subject matter herein. No agreements or
representations, other than as set forth herein, have been made by the Employer
with respect to the subject matter herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the NYSE has caused this Plan to be executed this
            day of             , 2007.

 

NEW YORK STOCK EXCHANGE LLC

 

By: Title: